DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The first line of the specification should be updated to recite that U.S. Serial No. 
16/949,957 has issued as U.S. Patent No. 11,312,923.

Claim Objections
Claims 9, 11 and 20 are objected to because of the following informalities:
In each of claims 9, 11 and 20, the limitation “extended surfactant” should be amended to recite “extended chain anionic surfactant” for consistency purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the examiner asserts that the instant specification does not provide support for the “C1 alcohol ethoxylate” limitation that appears in instant claims 1 and 20.  The examiner notes that page 13, line 28-page 14, line 3 of the instant specification recites that suitable ethoxylated alcohols contain 2-12 carbon atoms in the alkyl chain.  Instant claims 2-3 and 5-19 are included in this rejection for being dependent upon claim 1.  Appropriate correction and/or clarification is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein said linker surfactant is ethyl hexyl glycerol ether” in instant claim 2.  This limitation renders the claim vague and indefinite, since the Markush group “alkyl glycerol ether” has been deleted from instant claim 1.  Instant claim 3 is included in this rejection for being dependent upon claim 2.  Appropriate correction and/or clarification is required.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for containing the limitation “wherein said extended chain anionic surfactant and the linker surfactant are present in a ratio of 1:1.2 or greater percent by weight of extended chain anionic surfactant to linker surfactant”.  This limitation renders the claim vague and indefinite, since claim 1 requires the ratio of the extended chain anionic surfactant to the linker surfactant to be greater than 1:1 percent by weight.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10 and 12-19 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Smith et al, US 2006/0211593.
Smith et al, US 2006/0211593, discloses a surfactant blend that includes an extended chain surfactant and a high HLB nonionic surfactant (see abstract).  It is further taught by Smith et al that the composition is used in a process to clean both hard and soft surfaces (see paragraphs 18-20), that suitable extended chain surfactants include those of formulae I or II (see paragraphs 21-23), that the high HLB nonionic surfactant includes ethoxylated alcohols that contain 8 carbon atoms in the alkyl chain (see paragraphs 25-28), that the ratio of the extended chain surfactant to the high HLB nonionic surfactant is 1:10 to 10:1 (see paragraph 29), that the composition contains additional surfactants, such as amine oxides and sulfosuccinate esters (see paragraphs 33-35), that the composition includes corrosion inhibitors, such as magnesium based compounds (see paragraph 46), that the composition is in the form of a microemulsion, wherein suitable oils include natural and synthetic oils (see paragraphs 38-41), and that the method of cleaning a hard or soft surface includes applying the composition, washing, rinsing, and drying (see paragraph 65), per the requirements of the instant invention.  Specifically, note Examples 1-6 and Tables 1-8.  Therefore, instant claims 1, 5-10 and 12-19 are anticipated by Smith et al, US 2006/0211593.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,312,923.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,312,923 claims a similar microemulsion comprising an oil, an extended chain anionic surfactant having from about 5 to about 16 moles of propoxylation, a linker surfactant that is an ethoxylated alkyl glycerol ether having 1-3 moles of ethoxylation or a C2-6 alcohol ethoxylate, and adjunct ingredients, wherein the ratio of the extended chain surfactant to the linker surfactant is greater than 1:1 (see claims 1-17 of U.S. Patent No. 11,312,923), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 11,312,923.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,883,068.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,883,068 claims a similar microemulsion comprising an oil, an extended chain anionic surfactant having from about 5 to about 16 moles of propoxylation, a linker surfactant that is an ethoxylated alkyl glycerol ether having 1-3 moles of ethoxylation or a C2-6 alcohol ethoxylate, and adjunct ingredients, wherein the ratio of the extended chain surfactant to the linker surfactant is greater than 1:1  (see claims 1-19 of U.S. Patent No. 10,883,068), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-19 of U.S. Patent No. 10,883,068.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,273,433.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,273,433 claims a similar microemulsion comprising an oil, an extended chain anionic surfactant having from about 5 to about 16 moles of propoxylation, a linker surfactant that is one or more of an alkyl glycerol ether, an ethoxylated alkyl glycerol, an alcohol ethoxylate, a Gemini surfactant or ethyl hexyl glycerol ether, and adjunct ingredients, wherein the ratio of the extended chain surfactant to the linker surfactant is greater than 1:1 or is greater than 1:1.2 (see claims 1-16 of U.S. Patent No. 10,273,433), as required in the instant claims.  Therefore, instant claims 1-3 and 5-20 are an obvious formulation in view of claims 1-16 of U.S. Patent No. 10,273,433.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,785,363.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,785,363 claims a similar detergent composition comprising an extended anionic chain surfactant, an extended nonionic chain surfactant, a nonionic linker cosurfactant, and adjunct ingredients (see claims 1-21 of U.S. Patent No. 8,785,363), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-21 of U.S. Patent No. 8,785,363.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,580,727.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,580,727 claims a similar detergent composition comprising an extended anionic chain surfactant, an extended nonionic chain surfactant, glyceryl isostearate, and adjunct ingredients (see claims 1-25 of U.S. Patent No. 8,580,727), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-25 of U.S. Patent No. 8,580,727.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,662,396.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,662,396 claims a similar detergent composition comprising an EO/PO block copolymer, an anionic surfactant, an alcohol ethoxylate nonionic surfactant, an extended anionic chain surfactant, an extended nonionic chain surfactant, and adjunct ingredients (see claims 1-18 of U.S. Patent No. 10,662,396), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-18 of U.S. Patent No. 10,662,396.

Claims 1 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,136,533.  Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,136,533 claims a similar detergent composition comprising an EO/PO block copolymer, an anionic surfactant, an alcohol ethoxylate nonionic surfactant, an extended anionic chain surfactant, an extended nonionic chain surfactant, and adjunct ingredients (see claims 1-17 of U.S. Patent No. 11,136,533), as required in the instant claims.  Therefore, instant claims 1 and 6-20 are an obvious formulation in view of claims 1-17 of U.S. Patent No. 11,136,533.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
November 30, 2022